673 S.E.2d 870 (2009)
STATE of North Carolina
v.
Wayne Thomas JOHNSON.
No. 119P00-23.
Supreme Court of North Carolina.
February 5, 2009.
Wayne Thomas Johnson, Pro Se.
Daniel P. O'Brien, Amy C. Kunstling, Assistant Attorney Generals, Robert F. Johnson, District Attorney, for State of NC.


*871 ORDER

Upon consideration of the petition filed by Defendant on the 28th day of July 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th day of February 2009."
Upon consideration of the petition filed by Defendant on the 12th day of January 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th day of February 2009."
TIMMONS-GOODSON, J., recused.